 636
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 76
 
Heartland Human Services 
and
 
American Federation 
of State, County and Municipal Employees 
(AFSCME), Council 31, AFL

CIO. 
Case 14

CA

087886
 
March 18, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
The Acting General Counsel seeks 
summary judgment 
in this case on the ground that there are no genuine issues 
of material fact as to the allegations of the complaint, and 
that the Board should find, as a matter of law, that the 
Respondent has violated Section 8(a)(1) of the Act by 
advisin
g its employees that it would withdraw recogn
i-
tion from the Union, and Section 8(a)(5) and (1) of the 
Act by, among other things, withdrawing recognition 
from the Union.   
 
Upon a charge and an amended charge filed by Amer
i-
can Federation of State, County a
nd Municipal Emplo
y-
ees (AFSCME), Council 31, AFL

CIO (the Union), the 
Acting General Counsel issued the complaint on October 
19, 2012, against Heartland Human Services (the R
e-
spondent), alleging that the Respondent violated Section 
8(a)(1) of the Act by ad
vising its employees that in light 
of the results of a decertification election, it believed that 
a majority of them did not want the Respondent to re
c-
ognize the Union and that it would take measures to su
p-
port that determination.  The complaint further al
leges 
that the Respondent violated Section 8(a)(5) and (1) of 
the Act by refusing to furnish necessary and relevant 
information requested by the Union, refusing to attend a 
scheduled labor
-
management meeting, refusing to pr
o-
vide dates for bargaining as req
uested by the Union, and 
withdrawing recognition from the Union.  The Respon
d-
ent filed an answer on October 30, 2012, and an amended 
answer on December 4, 2012, admitting all of the factual 
allegations in the complaint, denying all of the legal co
n-
clusions
 
in the complaint, and asserting an a
f
firmative 
defense. 
 
On December 10, 2012, the Acting General Counsel 
filed with the Board a Motion for Summary Judgment.  
On December 11, 2012, the Board issued an order tran
s-
ferring the proceeding to the Board and a N
otice to Show 
Cause why the motion should not be granted.  On Jan
u-
ary 10, 2012, the Respondent filed a response to the N
o-
tice to Show Cause, arguing that a genuine issue of mat
e-
rial fact exists concerning whether the Union lost major
i-
ty support, and that t
herefore, a finding of summary 
judgment against the Respondent is not warranted.  
 
Ruling on Motion for Summary Judgment
 
The complaint alleges, and the Respondent admits, that 
the Union was certified as the exclusive collective
-
bargaining representative of
 
the unit employees, that a 
decertification election was conducted on June 4, 2012, 
that a revised tally of ballots showed that a majority of 
valid votes had not been cast for the Union, and that the 

Ca
se 14

RD

063069 that a rerun election be conducted.  
The complaint further alleges, and the Respondent a
d-
mits, that it told its employees that, in light of the results 
of the decertification election, it believed that a majority 
of its employees did not wa
nt it to recognize the Union 
and that it would take measures to support that determ
i-
nation.  In addition, the complaint alleges, and the R
e-
spondent admits, that it refused to give necessary and 
relevant information requested by the Union, refused to 
attend
 
a scheduled labor
-
management meeting, refused to 
provide dates to bargain as requested by the Union, and 
withdrew recognition from the Union.  
 
The Respondent asserts as an affirmative defense that 
it is not required to recognize and bargain collectively 
with the Union as the exclusive bargaining representative 
of its employees because it has a reasonable belief that 
the Union does not enjoy the majority support of the e
m-
ployees in the collective
-
bargaining unit.  The Respon
d-
ent further asserts that its re
asonable belief is based e
x-

e-

conduct a rerun election in Case 14

RD

063069.  
 
We find that there are no issues warranting a hearing 
because the Respo
ndent has admitted the crucial factual 
allegations set forth above.  The Respondent claims that 
its admitted conduct is not unlawful because the Union 
lost the decertification election and the Board erred in 
ordering a rerun election.  For the reasons that
 
follow, we 
find no merit in this defense.
 
The Board has long held that where, as here, a union is 

e-
bu
t
ted by an election that is contested by the filing of 
objections or by determinative challenged ba
llots.  A
c-
cordingly, an incumbent union is entitled to be treated as 

determination is made that the union is no longer the 

W. A. Krueger Co., 
299
 
NLRB 914, 916 (1990).  Und
er this precedent, contrary 

a-
tus does not present a genuine issue of fact at this time, 
because no final certification has issued in the decertif
i-
cation case.  As a matter of law, the Respondent is not 

h-
draw recognition until such final certification issues.   
 
  
 
 
 
 
HEARTLAND HUMAN SERV
ICES
 
 
 
 
637
 
 
 
 
The Respondent asserts in this unfair labor practice 
proceeding that the Board erred in ordering a rerun ele
c-
tion in the decertification case
, Case 14

RD

063069.  
However, the Respondent litigated this issue in the repr
e-
sentation case.  The Respondent does not offer to adduce 
at a hearing any newly discovered and previously un
a-
vailable evidence, nor does it allege any special circu
m-
stances that
 
would require the Board to reexamine the 
decision made in the representation proceeding.  We 
therefore find that the Respondent has not raised any 
representation issue that is properly litigable in this u
n-
fair labor practice proceeding.  See 
Pittsburgh Pl
ate 
Glass Co. v. NLRB
, 313 U.S. 146,162 (1941).  Nor has 
the Respondent offered to adduce any other evidence at a 
hearing concerning its answer and amended answer to 
the complaint.  Accordingly, we grant the Motion for 
Summary Judgment.  
 
On the entire rec
ord, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times the Respondent, an Illinois corp
o-
ration with an office and place of business in Effingham, 

providing reside
ntial and outpatient mental health se
r-
vices. 
 
In conducting its operations during the 12
-
month per
i-
od ending September 30, 2012, the Respondent derived 
gross revenues in excess of $100,000, and purchased and 
received at its facility goods valued in excess 
of $20,000 
directly from points located outside the State of Illinois.  
 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, is a health care institution within the 
meaning of Section 
2(14) of the Act, and that the Union, 
American Federation of State, County and Municipal 
Employees (AFSCME), Council 31, AFL

CIO, is a labor 
organization within the meaning of Section 2(5) of the 
Act.  
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
At all material ti
mes, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 
A
ct:
 
 
Jeff Bloemker 
 
Executive Director
 
Debra Johnson 
 
Human Resources Director
 
 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of colle
c-
tive bargaining within the meaning of Section 9(b) of the 
Act:
 
 
All
 
full
-
time and regular part
-
time employees e
m-
ployed by Respondent at its Effingham, Illinois facility, 
excluding office clerical and professional employees, 
guards and supervisors as defined in the Act.  
 
 
On February 1, 2006, the Union was certified as th
e 
exclusive collective
-
bargaining representative of the unit.  
The most recent collective
-
bargaining agreement cove
r-
ing the unit was effective from August 21, 2009, through 
August 20, 2011.  At all material times since February 1, 
2006, based on Section 9(
a) of the Act, the Union has 
been the exclusive collective
-
bargaining representative of 
the unit.  
 
On June 4, 2012, pursuant to a petition filed in Case 
14

RD

063069, an election was conducted in the unit.  

 
represent
a-

Regulations, Secs. 102.68 and 102.69(g).  See 
Frontier 
Hotel
, 265 NLRB 343 (1982).) 
 
The tally of ballots made available at the conclusion of 
the election disclosed that 19 ballots were cast fo
r the 
Union, 18 votes were cast against the Union, and there 
was 1 challenged ballot, which was sufficient to affect 
the results of the election.  
 
On June 11, 2012, the Union filed objections to the 
election.  On June 28, 2012, a hearing on the challenged
 
ballot and the objections was held.  On July 18, 2012, the 
hearing officer issued a report recommending that the 
challenged ballot be opened and counted.  If the revised 
tally of ballots disclosed that a majority of valid votes 
had not been cast for the U
nion, the hearing officer re
c-
ommended that a rerun election be conducted, having 
further recommended that three objections be sustained.  
On August 9, 2012, the Respondent filed exceptions to 

Board 

recommendations. 
 
On October 12, 2012, the challenged ballot was 
opened and counted.  The revised tally of ballots di
s-
closed that a majority of valid votes had not been cast for 
the Union and a rerun elec
tion will be conducted at an 
appropriate date, time, and place to be determined by the 
Acting Regional Director.  
 
About August 8, 2012, the Respondent, by Executive 
Director Bloemker, by memo, advised employees that in 
light of the results of the election
, the Respondent b
e-
lieved it was the will of the majority of employees that 
the Respondent not recognize the Union as their repr
e-
sentative and that appropriate measures would be taken 
to support that determination.
 
 638
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
Since about July 9, 2012, the Union, by e
mail, has r
e-
quested that the Respondent furnish the Union with the 
name, job title, department, division (if applicable), 
home address, home phone number, work address, work 
phone number, email address, work shift, seniority date, 
rate of pay, and pay step
 
number of each employee in the 
bargaining unit.  Since about July 16, 2012, the Union, 
by email, reiterated its request that the Respondent fu
r-
nish the Union with the information set forth above.  
Since about July 9, 2012, the Respondent has failed and 
re
fused to provide the Union with the requested info
r-
mation.  The information requested by the Union is ne
c-

its duties as the exclusive collective
-
bargaining repr
e-
sentative of the unit.  
 
About July 16, 
2012, the Union, by email, advised the 
Respondent that, pursuant to the collective
-
bargaining 
agreement effective from August 21, 2009, through A
u-
gust 20, 2011, a labor
-
management meeting was sche
d-
uled for July 23, 2012.  About July 23, 2012, the R
e-
sponden
t failed and refused to attend the labor
-
management meeting.  The labor
-
management meeting 
relates to wages, hours, and other terms and conditions of 
employment of the unit and is a mandatory subject for 
the purposes of collective bargaining.  The Responde
nt 
refused to attend the scheduled meeting without prior 
notice to the Union and without affording the Union an 
opportunity to bargain with the Respondent with respect 
to this conduct.  
 
About July 16, 2012, the Union, by email, requested 
that the Responde
nt provide dates to bargain collectively 
with the Union as the exclusive collective
-
bargaining 
representative of the unit.  Since about July 16, 2012, the 
Respondent has failed and refused to bargain with the 
Union by refusing to schedule dates for bargain
ing.  
About July 31, 2012, the Respondent withdrew its reco
g-
nition of the Union as the exclusive collective
-
bargaining 
representative of the unit.  
 
C
ONCLUSIONS OF 
L
AW
 
1. By advising employees that in light of the results of 
the election, the Respondent be
lieved it was the will of 
the majority of employees that the Respondent not re
c-
ognize the Union as their representative and would take 
appropriate measures to support that determination, the 
Respondent has been interfering with, restraining, and 
coercing e
mployees in the exercise of the rights guara
n-
teed in Section 7 of the Act in violation of Section 
8(a)(1) of the Act.  
 
2. By failing and refusing to provide the Union with 
requested information that is necessary for, and relevant 

ce of its duties as the exclusive 
collective
-
bargaining representative of the unit; by fai
l-
ing and refusing to attend a scheduled labor
-
management 
meeting, without prior notice to the Union and without 
affording the Union an opportunity to bargain over thi
s 
conduct; by failing and refusing to schedule dates to ba
r-
gain with the Union; and by withdrawing its recognition 
of the Union as the exclusive collective
-
bargaining repr
e-
sentative of the unit, the Respondent has failed and r
e-
fused to bargain collectively
 
and in good faith with the 
exclusive collective
-
bargaining representative of its e
m-
ployees within the meaning of Section 8(d) of the Act in 
violation of Section 8(a)(5) and (1) of the Act.  
 

commerce withi
n the meaning of Section 2(6) and (7) of 
the Act. 
 
R
EMEDY
 
Having found that the Respondent has engaged in ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of th
e Act.  Specifically, having 
found th
e Respondent violated Section 8
(a)(1) by advi
s-
ing its employees that, in light of the results of the ele
c-
tion, it believed that it was the will of the majority of 
employees that the Respondent not recognize the Union 
as
 
their representative and that it would take appropriate 
measures to support that determination, we shall order 
the Respondent to cease and desist from so advising its 
employees.  
 
Further, having found that the Respondent violated 
Section 8(a)(5) and (1) 
by failing to provide the Union 
with necessary and relevant information, we shall order 
the Respondent to furnish the Union with the information 
requested on July 9, 2012.  Having also found that the 
Respondent violated Section 8(a)(5) and (1) by, since 
Ju
ly 16, 2012, failing and refusing to attend a scheduled 
labor
-
management meeting and by failing and refusing to 
schedule dates to bargain with the Union, we shall order 
that the Respondent, upon request, attend a scheduled 
labor
-
management meeting and prov
ide dates to the U
n-
ion for bargaining.   
 
Finally, having found that the Respondent violated 
Section 8(a)(5) and (1) by withdrawing its recognition of 
the Union as the exclusive collective
-
bargaining repr
e-
sentative of the unit employees on July 31, 2012, w
e 
shall order the Respondent to recognize and bargain on 
request with the Union as the exclusive collective
-
bargaining representative of the unit employees on terms 
and conditions of employment and, if an understanding is 
reached, embody the understanding 
in a signed agre
e-
ment.
1
 
 
                                        
        
 
1
 
The Acting General Counsel has requested a no
tice
-
reading rem
e-
dy.  We agree that this special remedy is appropriate to dispel the e
f-
  
 
 
 
 
HEARTLAND HUMAN SERV
ICES
 
 
 
 
639
 
 
 
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Heartland Human Services, Effingham, Ill
i-
nois, its officers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a)  Advising employees that in ligh
t of the results of 
the election, the Respondent believed it was the will of 
the majority of employees that the Respondent not re
c-
ognize the Union as their representative and that it would 
take appropriate measures to support that determination.  
 
(b)  Fai
ling and refusing to recognize and bargain co
l-
lectively and in good faith with American Federation of 
State, County and Municipal Employees (AFSCME), 
Council 31, AFL

CIO as the exclusive collective
-
bargaining representative of the employees in the ba
r-
gaini
ng unit.  
 
(c)  Failing and refusing to furnish the Union with r
e-
quested information that is necessary for and relevant to 
the performance of its duties as the exclusive collective
-
bargaining representative of the employees in the unit.  
 
(d)  Failing and 
refusing to attend a scheduled labor
-
management meeting. 
 
(e)  Failing and refusing to provide dates to the Union 
for bargaining.  
 
(f)  Withdrawing recognition from the Union and fai
l-
ing and refusing to bargain with the Union as the excl
u-
                                        
                                     
 

engaged in multiple 8(a)(5) and (1) violations, including refusing to 
bargain with the Union and with
drawing recognition from the Union

after objectionable conduct required setting aside the election

and 

-
bargaining relationship had a unitwide impact after its executive dire
c-
tor directly informe
d all employees that the Respondent was withdra
w-
ing recognition from the Union.  See 
HTH Corp.
, 356 NLRB 
1397, 
1404
 

unlawful conduct will have a magnified impact on its employees b
e-
cause of its
 

 

Landscape,
 
358 NLRB 
383, 383

384
 
(2012); 
McAllister Towing & 
Transportation Co.
, 341 NLRB 394, 400 (2004), enfd. mem. 156 Fed. 
Appx. 386 (2d Cir. 2005); 
Federated Logistics & Operations
, 340 
NLR
B 255, 257 (2003), enfd. 400 F.3d 920 (D.C. Cir. 2005).  Reading 
of the notice enhances the chances for a fair rerun election because the 
notice
-

r
ate way to let in a 
warming wind of information and, more important, 

McAllister
, 341 NLRB at 400, citing 
U.S. Service Industries
, 319 
NLRB 231, 232 (1995), quoting 
J. P. Stevens & Co. v. NLRB
, 417 F.2d 
533, 540 (5th Cir. 1969), enfd. 107 F.3d 923 (D.C. Cir. 1997).  This 

ment of the obligations that 
have been imposed by law and provides employees with some assu
r-

Whitesell Corp.
, 357 NLRB 
1119, 1124
 
(2011); accord:
 
Homer D. 
Bro
n
son Co.
, 349 NLRB 512, 515
 
(2007), enfd. mem. 273 Fed. Appx. 

exec
u


d-

m
pl
oyees. 
 
sive collective
-
b
argaining representative of the unit e
m-
ployees.
 
(g)  In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
 
2.  Take the following affirmative action neces
sary to 
effectuate the policies of the Act.
 
(a)  On request, recognize and bargain with the Union 
as the exclusive collective
-
bargaining representative of 
the employees in the following appropriate unit on terms 
and conditions of employment and, if an unde
rstanding is 
reached, embody the understanding in a signed agre
e-
ment:  
 
 
All full
-
time and regular part
-
time employees e
m-
ployed by Respondent at its Effingham, Illinois facility, 
excluding office clerical and professional employees, 
guards and supervisors 
as defined in the Act.
 
 
(b)  Furnish to the Union in a timely manner the i
n-
formation requested on July 9, 2012. 
 
(c)  On request, attend scheduled labor
-
management 
meetings.
 
(d)  On request, schedule dates to bargain with the U
n-
ion.  
 
(e)  Within 14 days a
fter service by the Region, post at 
its facility in Effingham, Illinois, copies of the attached 

2
  
Copies of the notice, on 
forms provided by the Regional Director for Region 14, 

pr
e-
sentatives, shall be posted and maintained for 60 conse
c-
utive days in conspicuous places, including all places 
where notices to employees are customarily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronica
lly, such as by email, pos
t-
ing on an intranet or an internet site, and/or other ele
c-
tronic means, if the Respondent customarily commun
i-
cates with its employees by such means.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are
 
not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the R
e-
spondent shall duplicate and mail, at
 
its own expense, 
copies of the notice to all current employees and former 
employees employed by the Respondent at any time 
since about July 9, 2012.
 
                                        
        
 
2
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals E
nforcing an Order of the 

 
 640
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
(f)  Within 14 days after service by the Region, hold a 
meeting or meetings, scheduled to ensure the wides
t po
s-
sible attendance, at which the attached notice is to be 



 
(g)  Within 21 days after service by the Region
, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose repres
entatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT 
advise you that in light of the election 
results, we believe that it is th
e will of the majority of our 
employees that we not recognize the Union as your re
p-
resentative and that we would take appropriate measures 
to support that determination. 
 
W
E WILL NOT 
fail and refuse to recognize and bargain 
with American Federation of Stat
e, County and Munic
i-
pal Employee
s (AFSCME), Council 31, AFL

CIO
 
(
the 
Union
)
 
as the exclusive collective
-
bargaining represent
a-
tive of the employees in the bargaining unit.
 
W
E WILL NOT 
fail and refuse to furnish the Union with 
requested information that is n
ecessary and relevant to 
the performance of its duties as exclusive collective
-
bargaining representative of the employees in the unit.
 
W
E WILL NOT 
fail and refuse to attend a scheduled l
a-
bor
-
management meeting.  
 
W
E WILL NOT 
fail and refuse to schedule dat
es to ba
r-
gain with the Union.  
 
W
E WILL NOT 
withdraw recognition from the Union 
and fail and refuse to bargain with the Union as the e
x-
clusive collective
-
bargaining representative of the unit 
employees.
 
W
E WILL NOT 
in any like or related manner interfere 
w
ith, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
,
 
on request, recognize and bargain with the 
Union and put in writing and sign any agreement reached 
on terms and conditions of employment for our emplo
y-
ees in the following ba
rgaining unit:
 
 
All full
-
time and regular part
-
time employees e
m-
ployed by us at our Effingham, Illinois facility, exclu
d-
ing office clerical and professional employees, guards 
and supervisors as defined in the Act.   
 
 
W
E WILL 
furnish to the Union in a time
ly manner the 
information requested on July 9, 2012.
 
W
E WILL
, on request, attend scheduled labor
-
management meetings.
 
W
E WILL
, on request, schedule dates to bargain with 
the Union.
 
 
H
EARTLAND 
H
UMAN 
S
ERVICES
 
 
